Citation Nr: 0515601	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for a service 
connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1998 to November 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in December 2002, which granted the claim for service 
connection for residuals of left ankle surgery and assigned a 
non-compensable rating, effective in November 2002.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected left ankle has full range 
of motion, no laxity, and no physical impairment. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for residuals of left ankle surgery have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.


As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Board notes that the veteran first raised his claim of 
entitlement to an increased rating by his December 2003 
Notice of Disagreement, which was clearly after the December 
2002 rating decision.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, if VA has 
already given the section 5103(a) notice regarding the 
original claim.

Here, in a document signed by the veteran in October 2001, 
the veteran was advised of the provisions of the VCAA, of the 
requirements for establishing service connection, of the 
information and evidence he must submit, of the information 
and evidence that will be obtained by VA, and of the need to 
advise VA of or submit any additional evidence that was 
relevant to the case.  The veteran signed the document and 
indicated that he had no other evidence he wanted to have 
considered.

A second notice was sent in December 2003, after the appealed 
rating.  This document pertained to the claim for an 
increased rating for the left ankle condition.  Although this 
letter contained a typographical error at one point with 
respect to the claimed condition, it nevertheless, provided 
sufficient notice concerning the evidence needed and the 
responsibilities of the parties in obtaining such evidence.  
The veteran did not respond to this letter.  See Bernard v. 
Brown, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the February 2004 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, 
including the criteria for establishing a higher rating, as 
well as the reasons for the determinations made with respect 
to his claim, and the evidence considered.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
that in this case any error in the timeliness or content of 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after the notice was provided.  

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records 
and the veteran was accorded a VA medical examination in 
November 2002.  When filling out his substantive appeal (VA 
Form 9), the veteran waived his right to a hearing before the 
Board.  Thus, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

The veteran's service medical records indicate that he 
suffered several left ankle sprains in service.  He 
subsequently had surgery in September 2002 for his ankle 
complaints.  By October 9, 2002 he was out of the cast, and 
by October 15, 2002 his gait was within normal limits without 
crutches.  A follow-up report dated in November 2002 noted 
the veteran was not experiencing any pain.  

The veteran underwent a VA examination in November 2002.  
Upon physical examination, the physician noted the presence 
of a two inch scar on the distal portion of the fibula and 
two arthroscopy scars in the anterior portion of the left 
ankle.  The physician noted an "entirely normal" range of 
motion in the ankle, with flexion of 0 to 40 degrees and 
dorsiflexion of 0 to 20 degrees.  The physician also noted a 
normal alignment of the os calcis with the longitudinal axis 
of the tibia-fibula.  Placing stress on the ankle both 
medially and laterally did not reveal any laxity.  There was 
"no tenderness evoked with these maneuvers."  In summation, 
the physician found the ankle to be "normal" and lacking in 
physical impairment.  He said the results of the surgery were 
excellent.

In his substantive appeal, the veteran stated that he 
disagreed with the rating decision because his compensation 
examination was inadequate.  He complained that the 
examination lasted only five minutes and he was only asked 
two questions relating to his disabilities.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability. Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

The veteran's service-connected left ankle disorder is 
currently evaluated as zero percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Pursuant to that Code, 
moderate limitation of ankle motion is assigned a 10 percent 
rating. Marked limitation of ankle motion warrants a 20 
percent rating.  38 C.F.R. § 4.71a.

In this case, the veteran's service medical records dated in 
October 2002 noted no gait disturbance, and the veteran 
denied having pain in the ankle as of November 2002.  The VA 
examination report in November 2002 revealed full range of 
motion.  With respect to stability, the physician 
specifically noted there was no laxity in the ankle.  There 
was normal alignment of the os calcis, and there was no 
tenderness.  The examiner concluded that there was no 
physical impairment of the ankle, and that he had excellent 
results from the surgery.   

In describing the condition of the veteran's ankle, the 
examining VA physician used terms such as "normal," 
"entirely normal," and "excellent."  There is no evidence 
of record to the contrary.  There is also no indication that 
the veteran's condition has changed during the pendency of 
his claim, so as to warrant a staged rating.  In light of the 
applicable rating criteria, and the normal findings on 
examination, the veteran is not entitled to a compensable 
rating for residuals of left ankle surgery.

Regarding the adequacy of the veteran's November 2002 VA 
examination, the physician physically examined the veteran's 
ankle and made determinations regarding functionality, 
impairment, range of motion, alignment, and laxity.  The 
findings on this examination were consistent with those noted 
in his most recent service medical records.  Thus, the Board 
finds the VA examination was adequate for evaluation 
purposes.  See 38 C.F.R. § 4.40.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased evaluation for residuals of left 
ankle surgery is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


